Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 8, 2019

                                        No. 04-18-00523-CV

                                  OHIO DEVELOPMENT, LLC.,
                                          Appellant

                                                 v.

                     TAPATIO SPRINGS HOMEOWNERS ASSOCIATION,
                                      Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 15-405CCL
                             Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           The appellant’s motion to reconsider denial of oral argument is hereby DENIED.

It is so ORDERED on February 8, 2019.
                                                PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court